EX PARTE QUAYLE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Following the amendments of 22 February 2021, the rejections under 35 U.S.C. 112 (a) and (b) are withdrawn.  The prior art made of record and not relied upon is considered pertinent to the appearance of the claimed design.

This application is in condition for allowance except for the following formal matters:

Objections
Drawings
The drawings are objected to because there are inconsistencies between the figures, as follows:

Figure 1.1 does not show the broken line immediately adjacent to the triangular piece as is shown in Figure 1.2. See the following annotation: 

    PNG
    media_image1.png
    295
    356
    media_image1.png
    Greyscale


[AltContent: arrow]

[AltContent: arrow]




[AltContent: textbox (Fig. 1.2)][AltContent: textbox (Fig. 1.1)]

Correction is required to show the figures consistently by adding the broken line immediately adjacent to the triangular feature on Figure 1.1. 

Any amended replacement drawing sheet should include all of the figures appearing on the immediately prior version of the sheet, even if only one figure is being amended. The figure or figure 

Conclusion
The claimed design is patentable over the references cited.

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm'r Pat. 1935).

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LYNNE SMITH whose telephone number is 571-272-6076. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric L Goodman, can be reached at telephone number 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SLS/
Examiner, Art Unit 2916